Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to amendment filed on 4/22/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-21) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al (10298578, hereinafter — Yajima) in view of Jarvis et al (11055802, hereinafter — Jarvis).
Regarding claims 1, 9 (exemplary) and 18: Yajima discloses a system, (in figure 2b of Yajima and see associated description for details) comprising:
a processor (elements 224 and 235 in figure 2b and see associated descriptions for details); and
a memory (elements 223 and 232 in figure 2b and see associated descriptions for details) for storing executable instructions, the processor configured to execute the instructions (col. 7, lines 55-56 Yajima) to:
establish, for a mobile device, an authentication channel providing control access to a first set of vehicle (col. 1, lines 43-49 of Yajima) control options associated with a vehicle;
receive an authorization to trigger a secondary authentication, and via an authentication manager associated with the vehicle, that a user may access a second set of vehicle control options (col. 7, lines 60-67 of Yajima);
determine, based on the authorization, via an authentication manager associated with an automotive computer of the vehicle, that the user may access the second set of vehicle control options (col. 8, lines 3-14 of Yajima);
receive a secondary authentication (col. 8, lines 20-30 of Yajima); and
provide, via the authentication manager, the second set of vehicle control options responsive to the secondary authentication (col. 10, lines 3-12 of Yajima).
Although, Yajima discloses two level authentications. Yajima is silent on the capability of the mobile device. Jarvis is relied upon the capability of the mobile device (col. 3, lines 20-27 of Jarvis).
It would have been obvious for artisan of the art at the time of the invention was made to incorporate the mobile device into Yajima as taught by Jarvis. The rations as follows: the artisan of the art would have been motivated to provide a higher level of validation that to be share service that encompass a greater functional range as suggested in col. 1, lines 55-57 of Jarvis.
Regarding claims 2 and 10: the combination of Yajima and Jarvis teaches that wherein the processor is further configured to execute the instructions to: receive, from the mobile device, a request message requesting access to the first set of vehicle control options and the second set of vehicle control options associated with a second level of user authentication (col. 10, lines 13-31 and col. 3, lines 28-40 of Jarvis).
Regarding claim 11: the combination of Yajima and Jarvis that wherein the processor is further configured to execute the instructions to: receive the authorization to trigger a secondary authentication request from a cloud-based server, wherein the authorization comprises an indication of an increased security need (col. 5, lines 54-60 of Jarvis).
Regarding claims 3, 12 and 20: the combination of Yajima and Jarvis that wherein the authentication channel is a non- bonded communication (attacked) channel (col. 4, lines 45-51 of Yajima and col.12, lines 19-23 of Jarvis).
Regarding claims 4 and 13: the combination of Yajima and Jarvis that wherein the processor is further configured to execute the instructions to: confirm that the mobile device is within an operational radius of the processor, and determine that the mobile device may access the second set of vehicle control options responsive to determining that the mobile device is within the operational radius (col. 6, lines 45-56 of Jarvis and col. 1, lines 47-49 of Yajima).
Regarding claims 5, 14 and 19: the combination of Yajima and Jarvis that wherein the processor is further configured to execute the instructions to: send a request for additional user input to the mobile device, requesting additional mobile device user input to authenticate a user identity; receive additional input responsive to
the request for additional user input, and determining that the mobile device may access the second set of vehicle control options based on additional input; and receive an encrypted token from the mobile device (col. 13, lines 59-67of Jarvis).
Regarding claims 6 and 15: the combination of Yajima and Jarvis that wherein the processor is further configured to execute the instructions to: receive the additional input from the user via an interface associated with the automotive computer of the vehicle (col. 5, lines 1-21 of Yajima).
Regarding claims 7 and 16: the combination of Yajima and Jarvis that wherein the processor is further configured to execute the instructions to: receive the additional input from the user (col. 18, lines 1-21 of Jarvis).
Regarding claims 8 and 17: the combination of Yajima and Jarvis that wherein the processor is further configured to execute the instructions to: send the request for additional user input to the mobile device is responsive to determining that the mobile device is localized within the vehicle (col. 14, lines 14-19 of Jarvis).
Regarding claim 21: the combination of Yajima and Jarvis that wherein authentication of the first set of vehicle control options comprises determining that the mobile device is associated with a first privilege level associated with the vehicle, and wherein authentication of the second set of vehicle control options comprises determining that the mobile device is associated with a second privilege level associated with the vehicle, wherein the second set of vehicle control options provide different control over the vehicle to the mobile device than the first set of vehicle control options (col. 13, lines 59-67 and col.14, lines 14-19 of Jarvis; col. 5, lines 1-21 of Yajima).
Allowable Subject Matter
Claim (21) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or intervening set of claims thereof.
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive.
Regarding to Ricci (20140309863), Chen et al (20170072798)  and Dickow et al (201020364) in the office action response to the record, the record neither used or written to the office action of 10/28/021. Thus, the Examiner is perplexed of applicant’s response.
Regarding to Jarvis and Yajima: applicant asserted Jarvis and Yajima failed to provide the privilege and the interactive control mode with the authentication levels as recited. The claims are neither positively recited nor suggested as the newly amended claim (21). Thus, the rejected claims stand.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. WONG/Primary Examiner, Art Unit 2689